DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deas (4386569).
Regarding claims 1 and 2, Deas discloses a propellant grain that include that claimed properties as described (see Fig. 1).
Regarding claim 3, the propellant grain includes more than 8 perforations (fig. 1).
Regarding claim 4, the propellant grain has an elongated polygon shape with 6 sides (fig. 1) and shows 4 sides with the same length.
Regarding claim 5, the grain is cut to an angle between 45-90 degrees as shown in fig. 1. Regarding claim 8, Deas discloses a propellant grain that is used in a gun i.e. ammunition (abstract).
Regarding claim 12, the angle shown in fig. 1 is about 60 degrees.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Johansson (4911077).
Regarding claims 6 and 7, Johansson discloses extrusion as a method of making propellant grains and also the inclusion of an inhibitor layer (meets less energetic limitation of claim 7) (col. 4, lines 1-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the extrusion method as discloses by Johansson since Deas indicates that the propellant can be made by methods known in the field (col. 7, lines 39-44).  It is also obvious to include an inhibitor layer as disclosed by Johansson since Johansson suggests that it can provide a surface inhibited propellant with increased progressivity (col. 4, lines 5-22).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable as applied above and further in view of Langsjoen (WO 9714169).
Regarding claims 9-11, Langsjoen discloses that it is known to vary the number of perforations in a propellant grain to produce the desired bulk density (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the parameters of the propellant such as number of perforations to achieve a desired result (i.e. desired bulk density).  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill in the subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the shape disclosed in Deas is not elongated.  The Examiner disagrees.  The invention as illustrated is clearly longer in the vertical dimension than in the horizontal dimension thus it is “elongate”.  Since Deas has these different dimensions, the cross section will also be line symmetric at only two locations.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., packing density) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/               Primary Examiner, Art Unit 1734